OPINION
By THE COURT.
Submitted upon motion of the appellees seeking an order dismissing the appeal for the reason that the cause has become moot.
The record reveals that the appellant was charged with the sale of intoxicating liquor on Sunday in violation of §4301.22 (D) R. C. The Board of Liquor Control found her guilty of the charge and ordered her Class D-5 permits suspended for a period of forty-nine days. The Common Pleas Court affirmed the order of the Board and also ordered that the suspension be carried into execution on March 13, 1957. As no stay of execution was granted it appears that the sentence had been fully executed at the time of the filing of the motion on May 1, 1957. There is no real controversy now pending between the parties. Courts do not adjudicate moot cases and will not hear a case when the object sought is not attainable. Jones v. Montague, 194 U. S. 150; Travis v. Utilities Commission, 123 Oh St 355.
The motion will be sustained.
PETREE, PJ, MILLER, J, concur.
BRYANT, J, not participating.